UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 4, 2016 ConocoPhillips (Exact name of registrant as specified in its charter) Delaware 001-32395 01-0562944 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation) File Number) Identification No.) 600 North Dairy Ashford Houston, Texas 77079 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(281) 293-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 4, 2016, ConocoPhillips issued a press release announcing the company's financial and operating results for the quarter ended December 31, 2015, and its estimate of preliminary net reserve additions as of December 31, 2015.A copy of the press release is furnished as Exhibit 99.1 hereto and incorporated herein by reference.Additional financial and operating information about the quarter is furnished as Exhibit 99.2 hereto and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits — Press release issued by ConocoPhillips on February 4, 2016. — Supplemental financial information. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONOCOPHILLIPS /s/ Glenda M. Schwarz Glenda M. Schwarz Vice President and Controller February 4, 2016 3 EXHIBIT INDEX Exhibit No. Description Press release issued by ConocoPhillips on February 4, 2016. Supplemental financial information. 4
